Exhibit 10.28
 
 
FOUR OAKS FINCORP, INC.
 
STOCK OPTION PLAN
 
STOCK OPTION AGREEMENT


This Option Agreement is made as of the _____ day of __________, 20__, by and
between Four Oaks Fincorp, Inc., a North Carolina business corporation  (the
“Company”) , and ____________________, a director of the Company (the
“Director”).


The Company desires to carry out the purpose of its Stock Option Plan (the
“Plan”) by affording the Director an opportunity to purchase shares of its
common stock, par value one dollar ($1.00) per share (the “Common Stock”), as
provided in this Agreement.


NOW, THEREFORE, in consideration of the mutual convenience set forth in this
Agreement and for other good and valuable consideration, the Company and the
Director have agreed, and do by this Agreement agree, as follows:


1.           Grant of Option.  The Company by this Agreement irrevocably grants
to the Director the right and option (the “Option”) to purchase
_______________  (_____) shares of Common Stock (such number being subject to
adjustment as provided in Paragraph 7 of this Agreement) on the terms and
conditions set forth in this Agreement.


2.           Purchase Price.  The purchase price of the shares of the Common
Stock covered by this Option shall be _______________________ per share.


3.           Term of Option.  The term of the Option shall be for a period of
[three (3)] [four (4)] [five (5)] years from the date of this Agreement, subject
to earlier termination as provided in Paragraphs 5,6,8, and 10 of this
Agreement.  The Option shall not be exercisable before the _____________
anniversary of the date of this Agreement.  The purchase price of the shares of
Common Stock as to which the Option shall be exercised shall be paid in full in
cash at the time of exercise. Except as provided in Paragraphs 5 and 6 of this
Agreement, the Option may not be exercised at any time unless the Director shall
be in the Company’s continuous employment from the date of this Agreement to the
date of the exercise of the Option.  The Director as holder of the Option shall
not have any of the rights of a shareholder with respect to the shares of Common
Stock covered by the Option except to the extent that one or more certificates
for such shares shall be issued to [him] [her] upon the due exercise of the
Option and payment of the purchase price and the Company shall not make
adjustments for dividends or other rights for which the record date is before
the date the Company issues the certificates representing such shares.
 
 
 

--------------------------------------------------------------------------------

 


4.           Nontransferability.  The Option shall not be transferable otherwise
than by will or the laws of descent and distribution, and during the lifetime of
the Director only [he] [she] may exercise the Option.  More particularly (but
without limiting the generality of the foregoing), the Option may not be
assigned, transferred (except as provided above) pledged or hypothecated in any
way, shall not be assignable by operation of law and shall not be subject to
execution, attachment, or similar processes.  Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Option contrary to
the provisions of this Agreement and the levy of any execution, attachment, or
similar process upon the Option shall be null and void and without effect.
 
5.           Termination of Term of Directorship.  In the event of any
termination of the Directors’ term of directorship that is either (a) for cause,
or (b) voluntary on the part of the Director and without the Company’s written
consent, the Option shall (except to the extent exercised before termination of
the Director’s term of directorship) immediately terminate.  “Cause” means (a)
criminal conviction for fraud, embezzlement, misappropriation or the like, (b)
misconduct involving moral turpitude or (c) a failure to perform the Director’s
duties faithfully, diligently competently and to the best of [his] [her] ability
for reasons other than serious physical disability or other incapacity, as
determined in the Committee’s sole discretion  Retirement in accordance with the
Company’s normal retirement policies or termination of employment in the event
of disability as determined in the Committee’s sole discretion, shall not be
deemed to be voluntary on the part of the Director.


In the event that the Director’s term of directorship shall otherwise terminate
(except by reason of [his] [her] death) the Director may exercise the Option (to
the extent [he] [she] is entitled to do so at the termination of [his] [her]
term of directorship) at any time within fifteen (15) months after such
termination but not more than [three (3)] [four (4)] [five (5)] years after the
date of this Agreement; provided, however, the Option may not be exercised if
the Option was previously terminated pursuant to the provisions of Paragraph 8
of the Agreement.  So long as the Director shall continue to be a director of
the Company the Option shall not be affected by any change in [his] [her] duties
or position.  Nothing in this Agreement shall confer upon the Director any right
to continue in the Company’s employment or interfere in any way the Company’s
right to terminate [his] [her] directorship at any time.


6.           Death of Director.  If the Director shall die while [he] [she]
shall be a director of the Company or shall die within fifteen (15) months after
the termination of [his] [her] directorship, the Option may be exercised (to the
extent that the Director was entitled to do so at [his] [her] death) by any
legatee of the Option under the Director’s will, by the Director’s personal
representative or by any distributes of the Option any time within fifteen (15)
months after [his] [her] death, but nor more than [three (3)] [four (4)] [five
(5)] years after the date of this Agreement; provided, however, the Option may
not be exercised if the Option was previously terminated pursuant to the
provision of Paragraph 5 or 8 of this Agreement.


7.           Changes in Capital Structure.  Subject to the provisions of
Paragraph 8 of this Agreement, if all or any portion of the Option shall be
exercised after any stock dividend, split-up, recapitalization, merger,
consolidation, combination or exchange of shares, separation, reorganization, or
liquidation occurring after the date of this Agreement, as a result of which
shares of any class shall be issued in respect of outstanding shares of Common
Stock, or shares of Common Stock shall be changed into the same or a different
number of shares of the same or another class or classes, the person who
exercises the Option shall receive, for the aggregate price paid upon such
exercises, the aggregate number and class of shares which, if shares of Common
Stock (as authorized at the date of this Agreement) had been purchased by the
person as of the date of this Agreement for the same aggregate price (on the
basis of the price per share set forth in Paragraph 2) and had not been disposed
of, such person would be holding, at the time of such exercise, as a result of
such purchase and all such dividend, split-ups, recapitalizations, mergers,
consolidations, combinations or exchanges of shares, separations,
reorganizations, or liquidations, provided, however, that no fractional share
shall be issued upon any such exercise, and the aggregate price paid shall be
appropriately reduced to account for any fractional share not issued.
 
 
 

--------------------------------------------------------------------------------

 


8.           Termination of Option on Merger or Sale of Assets.  A liquidation
of the Company, a merger or consolidation in which the Company is not the
surviving or resulting corporation or a sale of all or substantially all of the
Company’s assets shall cause the Option to the extent outstanding to terminate
on the effective date of such action.  Notwithstanding the preceding sentence,
upon a liquidation of the Company, a merger or consolidation in which the
Company is not the surviving or resulting corporation or a sale of all or
substantially all of the Company’s assets, the Director shall have the right,
within [his] [her] sole discretion and without regard to the provision of
Paragraph 3 making the Option exercisable only on or after the ______________
anniversary of the date of this Agreement to exercise the Option before the
effective date of such action to the extent [he] [she] shall not have already
exercised the Option.  To the extent not so exercised the Option shall terminate
on the effective date of such action.


9.           Method of Exercising Option.  Subject to the terms and conditions
of this Agreement, the option may be exercised by written notice to the Company.
Such notice shall state the election to exercise the Option and the number of
shares in respect of which is being exercised and shall be signed by the person
who shall exercise the Option.  Such notice shall either (a) be accompanied by
payment of the full purchase price of such shares, in which event the Company
shall deliver a certificate or certificates representing such shares as soon as
practicable after notice shall be received; or (b) fix a date (not less than
five (5) nor more than fifteen (15) business days from the date such notice
shall be received by the Company) for the payment of the full purchase price of
such shares against delivery of a certificate or certificates representing such
shares.  A certificate or certificates for the shares as to which the Option
shall have been so exercised shall be registered in the name of the person who
shall exercise the Option, and shall be delivered as provided above to or upon
the written order of the person who shall exercise the Option.  As a condition
to the issuance of the shares as to which the Option shall be exercised, the
Director authorizes the Company to withhold from any regular cash compensation
payable to [him] [her] any taxes required to be withheld by the Company under
Federal, North Carolina or other local law as a result of the exercise of the
Option; provided, however, if the Company so requests, the person who shall
exercise the Option shall in the alternative remit to the Company at the time of
any exercise of the Option any taxes required to be withheld by the Company
under Federal, North Carolina or other local law as a result of the exercise of
the Option.  In the event the Option shall be exercised pursuant to Paragraph 6,
by any person other than the Director, the notice of exercise shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  All shares that shall be purchased in the exercise of the Option shall
be fully paid and non-assessable.
 
 
 

--------------------------------------------------------------------------------

 


10.           Forfeiture.  If the number of shares of Common Stock available to
the Director under the plan, exceeds 40 percent of the sum of (a) the numbers of
shares of Common Stock reserved under the Plan (including those shares subject
to options) at the time of making the determination and (b) the number of shares
of Common Stock purchased under the Plan, Director shall forfeit the option to
purchase a number of shares of Common Stock equal to the number of shares in
excess of 40 percent of such sum, In computing such excess, adjustments in the
number of shares of Common Stock shall be made in a manner consistent with
Paragraph 7.  Options shall be forfeited in order of purchase price with higher
priced options forfeited before lower priced options, without regard to whether
the options are evidenced by this Option Agreement or another option
agreement.  Within the same price range, options shall be forfeited in order of
age with older options forfeited before more recently granted options.


11.           General.  The Company shall make available such number of shares
of Common Stock as will be sufficient to satisfy the requirements of this
Agreement.  The exercise of the Option shall be subject to the condition that if
at any time the Company shall determine in its discretion that (a) the
satisfaction of withholding tax or other withholding liabilities, (b) the
listing upon any securities exchange or the registration or qualification under
any state or Federal law of any shares of Common Stock otherwise deliverable
upon such exercise or (c) the consent or approval of any regulatory body is
necessary or desirable as a condition of, or in connection with, such exercise
or the delivery or purchase of shares of Common Stock pursuant to such exercise,
then in any such event, such exercise shall not be effective unless such
withholding listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Company.  The Option shall not constitute an incentive stock option (within the
meaning of Federal Internal Revenue Code 422A).


12.           Severability and Governing Law.  If any provision of this
Agreement or its application to any circumstance be deemed invalid or
unenforceable, then the remainder of this Agreement and the application of such
provision to other circumstances shall not be affected.  This Agreement shall
not be effective until executed by the Company at its principal office in Four
Oaks, North Carolina, and shall be governed by and construed in accordance with
the laws of the State of North Carolina.
 
13.           Notices.  Any notices provided under this Agreement shall be in
writing and shall be delivered in person to the party to be notified or sent by
certified mail.  Notices sent to the Company shall be addressed to the Company’s
principal office in Four Oaks, North Carolina.  Notices sent to the Director
shall be addressed to the Director at [his] [her] address as it appears in the
Company’s regular records.
 
 
 

--------------------------------------------------------------------------------

 


14.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Director with respect to the subject matter of this
Agreement.  No waiver, modification or amendment of any of the terms or
conditions of this Agreement shall be effective unless set forth in writing
signed by the Company and the Director.


IN WITNESS WHEREOF, the Company has caused this Option Agreement to be executed
by its duly authorized officers, and the Director has set [his] [her] hand and
seal to this Option Agreement, all as of the day and year first above written.
 

 

   
FOUR OAKS FINCORP, INC.
               
BY:
         
Authorized Officer
           
(CORPORATE SEAL)
                 
ATTEST:
                           
 
       
Secretary
             
 
       
Director
 

 